Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT is made effective as of the 14th day of December, 2009 (the “Effective Date”). AMONG: Clicker Inc., a corporation formed pursuant to the laws of the State of Nevada and having an office for business located at 18952 MacArthur Blvd, Suite 210, Irvine, CA 92612 ("Employer"); AND ALBERT AIMERS, an individual having an address at 18952 MacArthur Blvd Ste 210, Irvine, Ca 92612 (“Employee”) WHEREAS, Employee has agreed to continue to serve as an Employee of Employer, and Employer has agreed to hire Employee as such, pursuant to the terms and conditions of this Employment Agreement (the “Agreement”). NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Employee and Employer hereby agree as follows: ARTICLE 1 EMPLOYMENT Employer hereby affirms, renews and extends the employment of Employee as Chief Executive Officer, and Employee hereby affirms, renews and accepts such employment by Employer for the “Term” (as defined in Article 3 below), upon the terms and conditions set forth herein. ARTICLE 2 DUTIES During the Term, Employee shall serve Employer faithfully, diligently and to the best of his ability, under the direction and supervision of the Board of Directors (the “Board”) of Employer and shall use his best efforts to promote the interests and goodwill of Employer and any affiliates, successors, assigns, subsidiaries, and/or future purchasers of Employer. Employee shall render such services during the Term at Employer’s principal place of business or at such other place of business as may be determined by the Board, as Employer may from time to time reasonably require of him, and shall devote all of his business time to the performance thereof. Employee shall have those duties and powers as generally pertain to each of the offices of which he holds, as the case may be, subject to the control of the Board. ARTICLE 3 TERM The “Term” of this Agreement shall commence on the Effective Date and continue thereafter for a term of two (2) years, as may be extended or earlier terminated pursuant to the terms and conditions of this Agreement. The Term of this Agreement shall automatically renew for successive one (1) year periods unless, prior to the 30th calendar day preceding the expiration of the then existing Term, either Employer or Employee provides written notice to the other that it elects not to renew the Term. Upon delivery of such notice, this Agreement shall continue until expiration of the Term, whereupon this Agreement shall terminate and neither party shall have any further obligation thereafter arising under this Agreement, except as explicitly set forth herein to the contrary. 1 ARTICLE 4 COMPENSATION Salary 4.1 Employer shall pay to Employee an annual base salary (the “Base Salary”) of Three Hundred Twenty-Five Thousand Dollars ($325,000.00).For each year of the Term of Employment, the Annual Base Salary shall be increased by 10%. All payments shall be made in equal monthly installments, in arrears, or such other installments as may be consistent with the payroll practices of Employer for its senior executives. Benefits 4.2 During the Term, Employee shall be entitled to participate in all medical and other employee benefit plans, including vacation, sick leave, retirement accounts and other employee benefits provided by the Employer to similarly situated employees on terms and conditions no less favorable than those offered to such employees.
